Citation Nr: 1114210	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-38 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to dependency and indemnity compensation benefits (DIC) under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to October 1945.  He was a member of the 442nd Infantry Regiment, a Japanese-American unit which became the most highly decorated regiment in the history of the United States Armed Forces.  Among his numerous awards and decorations were the Combat Infantryman Badge and the Purple Heart Medal.  At the time of his death, he was service-connected for a number of disabilties, rated at a combined 80 percent.  The Veteran died in August 2006.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to service connection for the cause of the Veteran's death.  The appellant filed a Notice of Disagreement (NOD) in January 2007 and, after a Statement of the Case (SOC) was issued in September 2007, submitted a timely VA-Form 9 dated in November 2007.  In July 2009, the appellant indicated that she actually intended to claim entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  The RO issued the appellant Supplemental Statements of the Case (SSOCs) dated in September 2009 and August 2010 characterizing her claim as entitlement to DIC under of 38 U.S.C.A. § 1151 for the cause of death.

Because the appellant never formally withdrew her claim for service connection for the cause of the Veteran's death, it appears that both issues are before the Board, as reflected on the first page of this decision.

In a separate January 2007 rating decision, the RO also denied entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes.  The appellant filed an NOD with this decision in January 2007.  The RO issued an SOC addressing the issue and providing a VA Form 9 for filing a Substantive Appeal to the Board, in May 2010.  However, the appellant did not file a Substantive Appeal as to that issue.  An appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal.  See 38 C.F.R. § 20.200.  Because the appellant did not submit a VA Form 9 or other 

appeal document with respect to the claim for entitlement to a TDIU for accrued benefits purposes, the Board does not have jurisdiction over this claim, and it is dismissed.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran died in November 2006.  The causes of death were septic shock, pneumonia, and renal failure.

2.  The evidentiary record shows that the Veteran's death was not the result of VA treatment, nor was it proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In addition, the Court has held that, in the context of a claim for dependency and indemnity compensation seeking service connection for cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  There is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section-5103(a)-compliant notice. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

To the extent that Hupp is applicable herein, the Board notes that the RO advised the appellant of what the evidence must show to establish entitlement to DIC under 38 U.S.C.A. § 1151 in a notice letter sent in May 2010, which was after the initial rating decision, because the appellant did not clarify that she was actually seeking entitlement to DIC under 38 U.S.C.A. § 1151, rather than service connection for the cause of the Veteran's death, until July 2009.  The letter informed her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA. The letter informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2007 rating decision and September 2009 and August 2010 SSOCs explained the basis for the RO's action, and the SSOCs provided her with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to VA notices.

In addition to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the appellant was provided with this notice in the VA letter that was sent to her in May 2010.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and VA treatment records.  The appellant also submitted private treatment records documenting treatment up to the Veteran's death.  

The RO did not obtain a VA medical opinion addressing whether the Veteran's death resulted from VA hospitalization or medical or surgical treatment, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when a medical opinion is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c) with respect to service connection claims.  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Although the appellant seeks DIC under 38 U.S.C.A. § 1151, and compensation under 38 U.S.C.A. § 1151 is awarded in the same manner as if the additional disability were service connected, a claim for benefits under section 1151 is not based upon service connection.  Thus, this claim must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment, unrelated to the Veteran's military service.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).  There is no indication that the Veteran's cause of death resulted from VA hospitalization or medical or surgical treatment, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an opinion in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Although the appellant, in a July 2009 statement, requested that an independent medical expert opinion be obtained in connection with the claim, no unaddressed issue constituting medical complexity or controversy remains unresolved in the current appeal so as to warrant obtaining a medical expert opinion.  See 38 C.F.R. § 20.901.  The Board finds that the medical evidence currently of record is sufficient to render a decision at this time.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim adjudicated herein.  The Board will proceed with appellate review.

II.  Analysis

In the present case, the appellant, who is the Veteran's widow, contends that the Veteran's death in August 2006 was caused by an esophogastroduodenoscopy (EGD) and colonoscopy which were performed at a VA hospital in July 2006.  She strongly believes that the septic shock which caused the Veteran's death was a result of the EGD/colonoscopy procedures because he developed internal bleeding and an infection as a result of those procedures. 

To establish a claim for compensation under 38 U.S.C.A. § 1151, there must be (1) medical evidence of a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) medical evidence of a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).

Although the issue of service connection for the cause of the Veteran's death is not addressed in this decision (that issue is being remanded below), the law pertaining to such cases will be briefly summarized, since the law governing compensation under section 1151 is similar to the law governing compensation for service-connected disability or death.

The surviving spouse of a veteran whose death was caused by a service-connected disability may be entitled to benefits. 38 U.S.C.A. § 1310.  Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially, combined with another disability to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

In analyzing claims under section 1151, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the appellant filed her DIC claim under the provisions of section 1151 claim in 2005, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. § 3.361 (2010); VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, DIC may be awarded in the same manner as if the additional disability or death were service connected. See 38 C.F.R. §§ 3.361.

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.361.

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

Death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The evidence of record shows that the Veteran died in August 2006, at a private hospital.  His death certificate shows the causes of death as (a) septic shock, (b) pneumonia, and (c) renal failure.

VA gastroenterology treatment records dated in May 2006 note that the Veteran had a 6 centimeter (cm) aortic aneurysm in his abdomen with a small curvilinear flap, and concern was raised regarding dissection.  He was asymptomatic and denied any pain, dizziness, or unusual weakness.  The assessment was abdominal aortic aneurysm and renal insufficiency.  It was noted that the Veteran needed to have the abdominal aortic aneurysm treated prior to any elective gastrointestinal (GI) procedure.  However, a follow-up VA geriatric treatment record dated in June 2006 notes that there was no need for intervention at that time with respect to the abdominal aortic aneurysm, and that they would follow up with an ultrasound in six months to reevaluate.

The Veteran was seen at a VA medical center in the geriatric department in June 2006, complaining of bright red blood per rectum for two weeks.  It was noted that he was 82 years of age and had been having GI problems since April 2006.  He noted that he had been having problems with change in stool caliber and weight loss.  He also had problems with post prandial emesis due to which he had been losing weight.  In addition, he had been having epigastric discomfort.  There had been no correlation of this to meals.  He said these problems had been present for months but that the reason he came to the VA hospital was for the rectal bleeding.  On review of geriatric syndrome, it was noted that he had chronic dizziness, which had not changed in the past two weeks, with no history of falls or syncope and a very poor appetite.  He also had loose stools one to three times per day.

On physical examination, the abdomen was soft with no tenderness and there were hypoactive bowel sounds.  Rectal examination showed a normal tone with no external hemorrhoids.  A stool hemeoccult was done, which was positive.  The assessment was bright red stool per rectum.  The examiner determined that this appeared to be a lower gastrointestinal source and probably not related to his underlying chronic GI issues.  This was thought possibly to be from internal hemorrhoids, polyps, or arteriovenous malformation.  The examiner noted that the Veteran had been prescribed Metamucil in the past and that the examiner would help educate him to use this to help increase the bulk of stool and enable better evacuation.  The examiner also prescribed Prilosec for any upper gastrointestinal cause of the abdominal discomfort and gastroesophageal reflux disease.  However, the examiner determined that the Veteran did need a complete work-up with an EGD/colonoscopy; he was to follow-up in the GI clinic.  

The Veteran was to follow-up in four weeks and to self-triage to the emergency room as need, as was discussed with him.  He also was to call the clinic for a follow-up appointment sooner if needed.  The above plans were discussed with the Veteran and he was educated regarding diagnosis, plan, risks, benefits, alternatives, side effects, and expected outcome.  All questions were answered, and the Veteran expressed understanding and elected to proceed as outlined above.

 In June 2006, the Veteran was seen on an outpatient basis at the VA gastroenterology clinic.  Since his last visit, he had noted intermittent rectal bleeding, weight loss, and significant loss of appetite.  He reluctantly admitted to epigastric pain as well and vomiting every day, which had resolved that week with Omeprazole.  When the EGD and colonoscopy were brought up, he quickly downplayed his symptoms.  It was also noted that he had been recently diagnosed with a 5.7 cm abdominal aortic aneurysm.  The impression was that the Veteran had a history of abdominal aortic aneurysm, and renal insufficiency presenting with epigastric pain, nausea, vomiting, weight loss, rectal bleeding, and constipation.  The plan was for an EGD and colonoscopy.  The gastroenterologist noted that she had discussed the findings and plan with the Veteran, who was given the opportunity to ask questions and actively participate in his care.  The Veteran was in agreement with the plan, and the risks, benefits, and alternatives to any procedures were discussed.

A July 6, 2006, VA gastroenterology outpatient note shows that the Veteran had an EGD that day for epigastric pain and weight loss, which revealed a 4-5cm submucosal mass in the distal esophagus (no biopsy) and two friable soft 5-6 mm (millimeter) nodules in the gastric antrum that likely represented inflammatory polyps.  Biopsies of the nodules revealed ulceration, granulation tissue, and marked intestinal metaplasia but no malignancy.  The colonoscopy revealed two tubular adenomas that were removed, and internal hemorrhoids.  It was recommended that a repeat colonoscopy be performed in five years based on a review of the endoscopy and pathology reports.  (However, a note from the Veteran's gastroenterologist noted that a repeat colonoscopy at age 87 might not be beneficial.)

The actual EGD procedure report notes that the impression showed a 5 cm submucosal mass noted on the posterior wall of the esophagus.  A 1-2 cm erythematous patch also was noted in the esophagus just proximal to the gastroesophageal junction consistent with possible submucosal hemorrhage.  Two friable volcano-shaped nodules were biopsied on the lesser curvature of the antrum.  Two clips were placed after biopsy to stop minor oozing of blood.

The colonoscopy procedure report notes an impression showing a 4 mm flat polyp at the hepatic flexure; 6 mm flat polyp in the sigmoid; and moderate internal hemorrhoids present.  

The follow-up surgical pathology report shows a diagnosis in the gastric antrum nodule of ulceration and granulation tissue reaction, foveolar hyperplasia with mild inflammation and marked intestinal metaplasia, and no evidence of malignancy or H. pylori (genta stain).  The diagnosis for the hepatic flexure colon polyp and the sigmoid colon polyp was tubular adenoma.

The Veteran was seen for follow-up treatment at the VA gastroenterology outpatient clinic on July 25, 2006.  It was noted that he had a past medical history significant for hematochezia, weight loss, nausea/vomiting, and abdominal aortic aneurysm, who presented for follow-up of his colonoscopy and EGD results on July 6, 2006.  The results showed no signs of malignancy with two polyps via the colonoscopy and a nodule and submucosal mass via the EGD.  The Veteran reported no hematochezia and had actually had an increase in weight of seven pounds.  He was eating much better.  Other than that his nausea had greatly decreased after starting Omeprazole.  His only concern that day was whether there were any cancers from the endoscopic procedures.  He denied fever chills, headaches, cough, chest pain, abdominal pain, constipation (taking Metamucil), hematemesis/hematochezia, or parethesias.

A July 25, 2006, VA geriatric medicine note shows, however, that the Veteran complained of some intermittent headaches (with a pain level of up to a 6 out of 10) and intermittent dizziness.  It was noted that his bowel function was continent, with no constipation, and that his appetite and diet were better than before the EGD.

On August [redacted], 2006, a private hospital admission record notes that the Veteran was brought in via emergency medical services after being found at home unresponsive with O2 saturations in the 70s and systolic blood pressure in the 80s, tachypneic, and with a dextrose stick of 61.  The Veteran's wife said he had been slightly ill for the last couple of days, slightly weak, and had a fever that day.  He had also had a couple of bouts of vomiting with nausea.  The Veteran was normally high functioning and independent in his activities of daily living, until that day.  In the emergency department the Veteran was given some intravenous fluids and was given some glucose.  He responded appropriately and was responding to questions appropriately and was awake and alert.  He denied any headaches, nausea, vomiting, or chest pain.  He had slight shortness of breast.  He had no abdominal pain, no change in bowel habits, and no change in bladder habits.  He also had no lower extremity swelling.  Past medical history included the colonoscopy and EGD done in June 2006, which was normal, per the family.  He had also had an infrarenal abdominal aortic aneurysm diagnosed in May 2006.

On physical examination, the Veteran's blood pressure was 99/41.  The abdomen was soft and nontender and bowel sounds were positive.  There was no mass or hepatosplenomegaly.  Chest X-rays showed bilateral infiltrates, greater over the right upper lobe and right lower lobe.  The electrocardiogram showed sinus tachycardia at 116 with a right bundle branch block.  The impression was sepsis, pneumonia, pancytopenia, renal insufficiency, right bundle branch block, and abdominal aortic aneurysm.

As for the treatment plan, it was noted that the Veteran had been admitted after being found unresponsive and in respiratory distress and hypotensive, likely secondary to a sepsis syndrome stemming from a pneumonia.  It was noted that the pneumonia could be community acquired, and worsened by aspiration.  He reported a history of nausea and vomiting and being unresponsive.  It was thought to be quite possible that he had aspirated, and he would be treated accordingly.  It was unclear what the Veteran's history was, and they were attempting to get his records from the VA hospital.  

An August [redacted], 2006, renal insufficiency consult note shows that the Veteran's wife denied any prior history of renal insufficiency or family history of renal disease.  On physical examination, the Veteran's abdomen was distended with hypoactive bowel sounds.  He was orally intubated.  The impression was acute renal failure, likely secondary to overwhelming sepsis with contributing factors being rhabdomyloysis, hypotension, and recent myocardial infarction.  

There are no further treatment records dated after August [redacted], 2006.  As noted above, the Veteran later passed away.

Reviewing the merits of this appeal, the Board observes that the EGD and colonoscopy procedures on July 6, 2006, are not shown in any way to have been related to the Veteran's death in August 2006.  The procedure reports do not mention that any problems or complications resulted from the EGD or colonoscopy.  There was a note that there was some minor oozing of blood after a biopsy performed, but no indication of any serious internal bleeding, as contended by the appellant.  There also is no medical evidence of any infection as a result of the EGD and colonoscopy procedures.  The July 25, 2006, follow-up treatment record shows the Veteran reported no hematochezia and had actually had an increase in weight of seven pounds.  His diet was better than before the EGD; he denied any abdominal pain; his bowel function was continent with no constipation, and his nausea had greatly decreased.  If anything, the Veteran's symptoms improved after the EGD and colonoscopy.

The record reflects that the Veteran was noted to be fully informed as to the details and risks, as well as alternatives to the procedures prior to the EGD and colonoscopy, and agreed to go forward with them.  

There is no medical evidence relating the VA EGD and colonoscopy procedures to the Veteran's death approximately one month later in August 2006.  The previous EGD and colonoscopy were noted in passing during the Veteran's terminal treatment, but there was no finding or commentary discussing any relationship between these procedures and the Veteran's emergent care in August 2006.  The Veteran had a history of stage III renal failure as noted in April 2006, the etiology of which was noted to be possibly long-term nonsteroidal anti-inflammatory drug use, previous uncontrolled hypertension, and/or benign prostatic hypertrophy.  He also was 82 years of age, and had a history of other health problems, as well, including an abdominal aortic aneurysm.  While the Board is sympathetic to the appellant's loss, the medical evidence does not support a finding that the Veteran's death is a result of the VA EGD and colonoscopy procedures in July 2006.

The Board acknowledges that the appellant is competent to give evidence about what she witnessed; for example, she is competent to discuss her husband's observed symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology as to either illness or death, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, certain symptoms suffered by the appellant as a result of his EGD and colonoscopy procedure would be found to be capable of lay observation, and thus her statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the VA medical records showed that there were no complications as a result of the Veteran's July 2006 EGD and colonoscopy procedures, and that there is no relationship between these procedures and his subsequent death in August 2006.  Moreover, the appellant reportedly told the doctors at the private hospital during his emergency care that there was no history of renal insufficiency when the Veteran, in fact, was already known to have stage III renal disease.

While she is clearly sincere in her beliefs, in light of these factors, any current statements to the effect that her husband's death was a result of the July 2006 EGD and colonoscopy, while to some extent competent, are not deemed to be credible.  Moreover, there are no competent opinions showing that her husband's death is in any way related to the VA EGD and colonoscopy procedures.  Accordingly, the Veteran's cause of death is not shown to have resulted from VA hospitalization or medical or surgical treatment, by either the competent evidence or the appellant's own statements.

We recognize the sincerity of the arguments advanced by the appellant that her husband's death is related to VA treatment he received.  However, there is no objective evidence supporting her assertions.  Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the appellant's lay statements may be competent to support a claim for DIC under the provisions of 38 U.S.C.A. § 1151 by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, as noted above, the Veteran's terminal conditions require specialized training for a determination as causation of death, and are therefore not susceptible of a lay opinion as to cause or etiology.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim that the Veteran's cause of death resulted from VA hospitalization or medical or surgical treatment.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38  C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied.
REMAND

The appellant originally filed her DIC claim in October 2006.  She checked both "yes" and "no" on the form asking whether or not she was claiming service connection for the cause of the Veteran's death.   In any event, the RO adjudicated the claim as entitlement to service connection for the cause of the Veteran's death, and the appellant appealed that decision.  It was after this, in July 2009, that the appellant stated that she actually meant entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  She never formally withdrew her service connection claim for cause of death, however.  Thus, this issue is still on appeal.

During the course of this appeal, the Court of Appeals for Veterans Claims held that, for a DIC claim, VCAA notice must further include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

A letter was provided to the appellant in November 2006, but it did not include the provisions pursuant to Hupp.  Thus, this must be remedied.  Also, as it is not clear whether the appellant still wishes to pursue a claim for entitlement to service connection for the cause of the Veteran's death, this matter should be clarified, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the appellant a VCAA notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the information or evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death as outlined by the Court in Hupp v. Nicholson, 21 Vet App 342 (2007).  Specifically, the appellant should be informed of the conditions for which the Veteran was service connected at the time of his death, an explanation of the evidence and information required to substantiate a DIC claim based on each previously service-connected disability, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service- connected.  The appellant also should be asked whether or not she wishes to continue with the appeal for entitlement to service connection for the cause of the Veteran's death, and if not, to notify VA in writing that she wishes to withdraw the claim.

2.  After the above development has been accomplished to the extent possible, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


